In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00442-CR

____________________


EX PARTE GEOFFREY T. WOOD




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 09-04-04031-CR




MEMORANDUM OPINION
 On September 29, 2009, Geoffrey T. Wood filed a notice of appeal from an order
signed on May 4, 2009.  The notice of appeal was filed with the trial court more than thirty
days from the date the trial court denied relief on appellant's pre-trial writ of habeas corpus
and outside the time for requesting an extension of time for filing the notice of appeal.  We
notified the parties that the notice of appeal did not appear to have been timely filed.  The
appellant requested an out-of-time appeal.  This court does not have the authority to use a
rule of appellate procedure to create jurisdiction where none exists.  See Olivo v. State, 918
S.W.2d 519, 523 (Tex. Crim. App. 1996).    
	The notice of appeal was not timely filed.  See Tex. R. App. P. 26.2(a)(1).  No motion
for extension of time was timely filed pursuant to Tex. R. App. P. 26.3.  The appellant has
not obtained an out-of-time appeal from the Court of Criminal Appeals.  The court finds it
is without jurisdiction to entertain this appeal.  Accordingly, the appeal is dismissed for want
of jurisdiction.
	APPEAL DISMISSED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered November 18, 2009
Do not publish

Before Gaultney, Kreger, and Horton, JJ.